


Exhibit 10.2


THE PANTRY, INC.


AWARD AGREEMENT
(Awarding Performance-Based Cash to [[FIRSTNAME]] [[LASTNAME]])


THIS AWARD AGREEMENT (this “Agreement”) is dated as of [[AWARDDATE]] (the “Award
Date”) by and between The Pantry, Inc., a Delaware corporation (the “Company”),
and [[FIRSTNAME]] [[LASTNAME]] (“Participant”) pursuant to The Pantry, Inc. 2007
Omnibus Plan (the “Plan”). All capitalized terms not otherwise defined herein
shall have the meanings set forth in the Plan.


RECITALS:


A.    Participant is an employee of the Company and the Company considers it
desirable to give Participant an added incentive to advance the interests of the
Company and its shareholders.


B.    The Company now desires to award Participant a cash award, pursuant to the
terms and conditions of this Agreement and the Plan.


AGREEMENT:


NOW, THEREFORE, in consideration of the covenants hereinafter set forth, the
parties agree as follows:


1.    Performance Based Cash Award. The Company has awarded Participant, and
Participant hereby accepts, [[AWARDCOMMENT]] a cash award at target level (“Cash
Award”). The Cash Award is subject to the terms and conditions stated in this
Agreement and in the Plan.


2.    Period of Restriction. Subject to Participant’s continuing to provide
services to the Company, the restrictions set forth in this Agreement with
respect to the Cash Award shall lapse with respect to one-third (1/3) of the
Cash Award on the later of (i) each of the first, second and third anniversaries
of the Award Date and (ii) the date that the Compensation and Organization
Committee of the Board of Directors of the Company (the “Committee”) determines
in its discretion, including without limitation through the inclusion or
exclusion of any events listed in Section 12.2 of the Plan, that the Company has
met the performance goal (the “Performance Goal”) for the performance period
(the “Performance Period”) as established by the Committee (the “Vest Date”). If
the Performance Goal is not met, the Cash Award will be forfeited. The
performance criteria for the Performance Period, the related Performance Measure
(as such term is defined in Section 12 of the Plan), the Performance Goal, and
the threshold, target and maximum performance levels are set forth on Exhibit A.
Where performance falls between threshold and target or target and maximum
levels, the amount of the Cash Award that will vest shall be determined on a pro
rata basis. The Performance Goal will be established by the Committee within
ninety (90) days of the beginning of the Performance Period.


Participant acknowledges that prior to the lapse of the applicable restrictions,
the Cash Award may not be sold, transferred, pledged, assigned, encumbered,
alienated, hypothecated or otherwise disposed of (whether voluntarily or
involuntarily or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy)). Upon the
Vest Date applicable to an Installment, the restrictions set forth in this
Agreement with respect to such Installment shall lapse.


3.    Termination.


(a)     Death or Disability. If Participant’s termination of employment or other
relationship with the Company is as a result of Participant’s death or
Disability (as such term is defined in Participant’s employment agreement or, if
Participant has no employment agreement, within the meaning of Section 22(e)(3)
of the Code), then any restrictions which would otherwise remain on any of the
three Installments of the Cash Award at target level shall immediately lapse.


(b)     Retirement. If Participant’s termination of employment or other
relationship with the Company is as a result of Participant’s Retirement (for
purposes of this Agreement, defined as Participant’s termination after attaining
age fifty-five (55) with at least ten (10) completed years of service), then the
Compensation and Organization Committee of the Board of Directors of the Company
(the “Committee”), or its delegate, in its sole discretion, may vote to
accelerate vesting of all outstanding cash awards to the extent that the
Performance Goal is met. If this occurs, the restrictions set forth in this
Agreement with respect to the Cash Award shall immediately lapse on the date
such




--------------------------------------------------------------------------------




decision was made by the Committee, causing any restrictions which would
otherwise remain on the Cash Award to immediately lapse. The decision by the
Committee regarding acceleration of outstanding cash awards in the case of
Participant’s Retirement will be made considering the following factors: (1)
Participant’s previous general contributions to the Company, (2) Participant’s
contributions on key initiatives of the Company, (3) Participant’s years of
service to the Company, (4) Financial performance of the Company in the current
fiscal year; and/or (5) Financial performance of the Company in the previous
fiscal year.


If taxes become due on all cash awards, then Participant will be subject to
taxes and withholding as set forth in Section 4, below.


(c)    Other Terminations. If Participant’s Termination is by the Company or an
Affiliate or by Participant for any reason other than death, Disability or
Retirement, then all Cash Awards for which the applicable restrictions had not
lapsed prior to the date of such Termination shall be immediately forfeited.


4.    Taxes and Withholdings. Upon the Vest Date for any Installment, or as of
which the value of any Cash Award first becomes includible in Participant’s
gross income for income tax purposes, Company will satisfy such withholding
obligations by withholding Cash otherwise deliverable to Participant (provided,
however, that the amount of any Cash so withheld shall not exceed the amount
necessary to satisfy required Federal, state, local and non-United States
withholding obligations using the minimum statutory withholding rates for
Federal, state, local and/or non-U.S. tax purposes, including payroll taxes,
that are applicable to supplemental taxable income).


5.    No Right to Continued Employment. Neither the Cash Award nor any terms
contained in this Agreement shall confer upon Participant any express or implied
right to be retained in the employment or service of the Company or any
Affiliate for any period, nor restrict in anyway the right of the Company, which
right is hereby expressly reserved, to terminate Participant’s employment or
service at any time for any reason. Participant acknowledges and agrees that any
right to have restrictions on the Cash Award lapse is earned only by continuing
in the service of the Company or an Affiliate at the will of the Company or such
Affiliate, and satisfaction of the other applicable terms and conditions
contained in the Plan and this Agreement, and not through the act of being
hired, or being awarded the Cash Award.


6.     The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
requirements as may from time to time be adopted by the Committee. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. A copy of the Plan is available to Participant at the
Company’s principal executive offices upon request and without charge.


7.    Notices. All notices by Participant or Participant’s assignees shall be
addressed to The Pantry, Inc., 305 Gregson Drive, Cary, North Carolina 27511,
Attention: Human Resources, or such other address as the Company may from time
to time specify. All notices to Participant shall be addressed to Participant at
Participant’s address in the Company’s records.


8.    Other Plans. Participant acknowledges that any income derived from the
Cash Award shall not affect Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Affiliate.


9.    Clawback Provision. It is the Company’s Policy that, consistent with
Section 954 of the Dodd-Frank Act, in the event that the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, the
Company will seek to recover from any current or former executive officer of the
Company who received incentive-based compensation (performance cash awards
awarded as compensation) during the 3-year period preceding the date on which
the Company is required to prepare the accounting restatement, the amount, based
on the erroneous data, in excess of what would have been paid to the executive
officer under the accounting restatement. The Company will implement this Policy
in accordance with the rules of the Securities Exchange Commission, as they are
promulgated. Pursuant to this agreement, Employee agrees to promptly return to
the Company any and all amounts received pursuant to this Agreement to the
extent the Company is entitled or required to recover such amounts by the terms
of (i) the Company’s Executive Compensation Recoupment Policy or other Clawback
or recoupment policy, as adopted, amended, implemented, and interpreted by the
Company from time to time, and/or (ii) Section 954 of the Dodd-Frank Act (as may
be amended) and any applicable rules or regulations promulgated by the
Securities Exchange Commission.


10.    Change in Control. In event of a Change in Control (as defined in the
Omnibus Plan), one hundred percent (100%) of the Performance Based Cash Award
set forth in Paragraph 1 above shall vest and Participant shall not have any
additional rights relating to this grant.




--------------------------------------------------------------------------------






11.    Governing Law. This Agreement shall be construed under and governed by
the laws of the State of Delaware without regard to the conflict of law
provisions thereof.


12.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and both of which together shall be deemed one
Agreement.
 
         


IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
above written.


THE COMPANY:


THE PANTRY, INC.




 
By:

Dennis G. Hatchell
President and Chief Executive Officer
     




By electronic signature the Participant enters into this Agreement pursuant to
the terms and conditions outlined above as of the date first above written.


PARTICIPANT:


                            
 
By:

[[FIRSTNAME]] [[LASTNAME]]




